FILED
                                 NOT FOR PUBLICATION
                                                                               MAY 4 2020
                       UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: PETER EMANUEL KVASSAY,                       No.   19-60012

               Debtor,                              BAP No. 18-1148

------------------------------
                                                    MEMORANDUM*
PETER EMANUEL KVASSAY,

               Appellant,

 v.

ROBERT V. KVASSAY, individually and
as Trustee of the Kvassay Family Trust
dated February 26, 1993,

               Appellee.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Taylor, Faris, and Kurtz, Bankruptcy Judges, Presiding

                                 Submitted April 15, 2020**
                                    Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, and FERNANDEZ and W. FLETCHER, Circuit
Judges.

      Peter Emanuel Kvassay appeals the bankruptcy appellate panel’s (“BAP”)

decision affirming the bankruptcy court’s grant of summary judgment against him

in his adversary proceeding against Robert V. Kvassay. We affirm for the reasons

set forth in the BAP’s excellent memorandum disposition,1 which we adopt.

      AFFIRMED.




      1
      Kvassay v. Kvassay (In re Kvassay), No. CC-18-1148-TaFKu, 2019 WL
545673 (B.A.P. 9th Cir. Feb. 11, 2019).

                                        2